Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the claimed subject matter of: 
A drive-force transmitting apparatus that is to be installed in a vehicle, said drive-force transmitting apparatus comprising:
a differential ring gear that is to be rotated about a first axis;
a rotary member that is to be rotated about a second axis, the second axis being parallel with the first axis and being distant from the first axis in a given direction, the given direction being a direction including a component of a horizontal direction of the vehicle in an apparatus installed state in which said drive-force transmitting apparatus is installed in the vehicle;
a mechanical pump that is to be driven when said differential ring gear is rotated;
a casing that stores therein said differential ring gear, said rotary member and said pump;
a bearing through which said rotary member is held by said casing;
a pipe that is connected at a proximal end portion thereof to said pump so as to supply oil sucked by said pump, to lubrication-required elements of said drive-force transmitting apparatus; said pipe extending in an extending direction and having a 
a catch tank that is provided by a first rib provided in said casing, said catch tank being configured to store therein the oil that is to be supplied to said bearing; and
a guide way that is provided by a second rib provided in said casing, said guide way being configured to guide the oil discharged from said discharge hole, to said catch tank.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious. There are very few examples in the prior art of a lubrication pump being driven by the ring gear of a differential. Of the ones the examiner was able to find, none show all of the features of the claimed invention, and there doesn’t appear to be any double patenting issues either. It further doesn’t appear that it would have been obvious to one of ordinary skill in this art to modify any of the prior art cited to come up with applicant’s invention. Therefore, since the examiner has no further objections or rejections for the claims, he is required by law to allow the claims to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art Discussed
	The references cited by applicant in his Information Disclosure Statement(s) filed 06 January 2020 and 06 August 2020 have been considered by the examiner. 

None of the references show all of the features of the claimed invention, nor do they show that it would have been obvious to one of ordinary skill in this art at the time the invention was made to combine features therefrom to create the claimed invention. The references cited but not relied upon are considered pertinent to applicant’s disclosure and show the general state of the art of the invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dirk Wright whose telephone number is (571)272-7098.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Dirk Wright/
Primary Examiner
Art Unit 3659



Thursday, March 4, 2021